Case 1:17-cv-05507-AKH Document 36-30 Filed 01/18/19 Page 1of3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X Case No. 17-CV-05507 (AKH)
CLAUDINNE FELICIANO,

Individually and on behalf of all others
similarly situated,

Plaintiff,
-against-
CORELOGIC SAFERENT, LLC,
a/k/a CORELOGIC RENTAL PROPERTY
SOLUTIONS, LLC,

Defendant.

 

x
DECLARATION OF MARGARITA J. FRASER DE ABADIE

1, My name is Margarita J. Fraser de Abadie. I reside in the City and State of New
York, I am over the age of eighteen and competent to testify to the matters set forth in this
Declaration. I make this declaration based on my own personal knowledge, and have provided
this Declaration to be submitted in support of Plaintiff's motion for class certification.

2. I reviewed 2,594 of the New York City Housing Court (“Housing Court”) cases
set forth in the spreadsheet attached as Exhibit 16 to determine whether a disposition occurred in
any of those cases and if so whether the disposition occurred before or after the date on which, I
understand, a consumer report was prepared by the defendant as set forth in the spreadsheet.

3. To review those cases, I used the public access computer terminals located at the
Landlord/Tenant Clerk’s office at the Housing Court courthouses located in Manhattan, Queens,
the Bronx, and Brooklyn.

4, Though I visited those courthouses, Housing Court cases from all five New York

City counties are available at any of the Housing Court Clerk’s offices in each borough, so in
Case 1:17-cv-05507-AKH Document 36-30 Filed 01/18/19 Page 2 of 3

order to pull cases from a particular borough, I do not need to physically be in that borough to
obtain the data.

5. The process by which I reviewed the cases was as follows: I logged into the
court’s public access computer terminal. Using the information provided in the spreadsheet
attached as Exhibit 16, I searched for Housing Court cases by borough and input the year the
case was filed, as well as each case’s Index Number. Basic case information would appear on
the screen and list information including the initiating event, the filed date, the status, the
disposition date and reason, and a judgment, if any.

6. Among the landlord tenant cases I searched was the proceeding related to the

Plaintiff in this case, Claudinne Feliciano, Index No. LT-079004-14/NY.

7. Attached as Exhibit 28 is a screenshot of Ms. Feliciano’s landlord tenant
proceeding.
8. I noted whether there had been a disposition in any of the Housing Court cases I

reviewed on a spreadsheet, attached as Exhibit 29.

9. On average, it would take about two minutes to review a case and note its
disposition.

10. With respect to the 2,594 cases I reviewed, 1,717 of them, or approximately 66%
of the cases, contained a disposition that occurred prior to the issuance of a consumer report by
the defendant.

11. A summary of all the cases reviewed, and whether or not there was a disposition

of a case before or after a report was issued, is attached as Exhibit 31.
Case 1:17-cv-05507-AKH Document 36-30 Filed 01/18/19 Page 3 of 3

I declare under penalty of perjury that the foregoing is true and correct.

Executed on January 18 , 2019,

billet

   

G
a

 

Margarita J. Fraser de Abadie

Signature:

Email: alexis.castillo@klafterolsen.com
